—Order, Supreme Court, New York County (Elliott Wilk, J.), entered March 19, 1998, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent Police Commissioner’s determination terminating him from his position as a police officer without a hearing and granted respondents’ motion to dismiss the petition, unanimously affirmed, without costs.
Petitioner was properly terminated from the Police Department without a hearing in light of his conviction of aggravated harassment in the second degree, a crime committed by petitioner in the line of duty and constituting a violation of his oath of office (see, Public Officers Law § 30 [1] [e]; Matter of Duffy v Ward, 81 NY2d 127). Concur — Sullivan, P. J., Rosenberger, Mazzarelli and Andrias, JJ.